Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 5/21/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 16 recite “a surface protective layer being different form the surface protective layer.” It is assumed that this was intended to read “a surface protective layer being different form the base member” as in claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,6-7, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (US 2015/0341985).
Regarding claim 1, Nakayama discloses a heater [600, Figs. 1-5], comprising: 
a base member [the upper layer in Annotated Fig. 2] having a first dimension in a longitudinal direction [left-right in Fig. 4]; 

    PNG
    media_image1.png
    594
    890
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    337
    766
    media_image2.png
    Greyscale
Annotated Fig. 4
a first electrode [652b] a second electrode [642d], and a third electrode [652c] on the base member spaced apart from each other in the longitudinal direction [Annotated Fig. 4], wherein the first and the second electrodes are adjacent to each other in the longitudinal direction and the second and third electrodes are adjacent to each other in the longitudinal direction [as shown above]; 
a heat generating resistor [620] on the base member [Fig. 2] and electrically interconnecting the first, second, and third electrodes [Fig. 4]; 
a wiring [640, 650, and 660] which connects the first, second, and third electrodes such that adjacent electrodes have different polarities from each other [Par. 0083: “[w]hen voltage is applied between the electrical contact 641 and the electrical contact 651 through the connection between the heater 600 and the connector 700, a potential difference is produced between the common electrode 642 (642b-642f) and the opposite electrode 652 (652a-652d)”]; 
a switch [SW 643, 653, 663] connected to the wiring and configured to selectively apply a voltage to the first, second, and third electrodes [Pars. 0099-100]; and 
Nakayama discloses a surface protective layer [610] on the base member, the surface protective layer being different from the base member and covering a surface of the heat generating resistor [Figs. 2, 4],
wherein the first, second, and third electrodes are between the heat generating resistor and the base member [the heat generating resistor is shown in Fig. 4 as being between the surface protective layer 610 and the electrodes; thus, in Fig. 2, when the resistor is between the layer 610 and the electrodes, the electrodes are on “top” of the resistor and thus between the resistor and the base member] .
Regarding claim 2, Nakayama discloses the heat generating resistor is between the surface protective layer and the base member [Fig. 2 shows the resistor 620 between the lower and upper layers defined as the protective layer and base in claim 1 above].
Regarding claim 6, Nakayama discloses a fourth electrode  and a fifth electrode (Annotated Fig. 4-ii), both on the base member and electrically connected to the heat generating resistor, wherein the first through fifth electrodes are disposed along the longitudinal direction such that positions of the first and fifth electrodes are symmetrical in the longitudinal direction with respect to the third electrode, and the second and fourth electrodes are symmetrical in the longitudinal direction with respect to the third electrode (Annotated Fig. 4-ii).

    PNG
    media_image3.png
    337
    766
    media_image3.png
    Greyscale
Annotated Fig. 4-ii
Regarding claim 7, Nakayama discloses the heat generating resistor (620) covers the first, second, and third electrodes on the base member (covers when viewed from below in Fig. 4) and extends in the longitudinal direction (Fig. 4).

Regarding claim 10, as best understood, Nakayama discloses an image forming apparatus [Fig. 2], having the features substantially set forth with respect to claim 1, and further comprising a fixing controller [100, Fig. 5] configured to control the switch [Par. 0098].
Regarding claim 11, Nakayama discloses the apparatus substantially as set forth with respect to claim 2 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Nakayama (2016/0011551 A1, hereinafter “Nakayama ‘551”).
Regarding claim 3, Nakayama discloses the heater comprising a power adjuster (control circuit 100, Par. 0057) connected to the wiring and configured to change a power applied to at the first, second and third electrodes by the switch according to a control signal (the thermistor output, Pars. 054-0056). Nakayama fails to disclose the power adjuster being a voltage adjuster. However, Nakayama ‘551 discloses a control circuit 100 which adjusts voltage in order to adjust power (Par. 0048). Configuring the power adjuster of Nakayama to specifically be a voltage adjuster as taught by Nakayama ‘551 would have been obvious to one of ordinary skill in the art, at the time of filing, because it amounts to selecting one type of power control (voltage control) from a limited list of options (voltage control or current control) known in the art with predictable results (allowing power to be controlled).

Claims 4-5, 8, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Takagi (US 2016/0085188 A1).
Regarding claims 4 and 12, Nakayama fails to disclose a distance between the first and second electrode being different than a distance between the second and third electrode. However, Takagi teaches, in a heater having a first, second, and third electrode which are adjacent (Annotated Fig. 7), a distance between a first and second electrode being different than that between a second and third electrode (where the distance is measured center-to center). At the time of filing it would have been obvious to one of ordinary skill in the art to form the electrode distances to be different as taught by Takagi in order to allow different resistances to be used (Takagi Par. 0047).

    PNG
    media_image4.png
    243
    498
    media_image4.png
    Greyscale

Regarding claims 5 and 13, Nakayama fails to disclose the heat generating resistor has a width between the first and second electrode being different than that between the second and third electrode. However, Takagi teaches, in a heater having a first, second, and third electrode which are adjacent (Annotated Fig. 7), and having a heat generating resistor (361a), a resistor width between a first and second electrode being different than that between a second and third electrode (Annotated Fig. 6), the widths being dimensions in a direction perpendicular to the longitudinal direction At the time of filing it would have been obvious to one of ordinary skill in the art to form the electrode widths to be different as taught by Takagi in order to allow different resistances to be used (Takagi Par. 0047).

    PNG
    media_image5.png
    193
    484
    media_image5.png
    Greyscale
Fig. 6
Regarding claims 8 and 14, Nakayama fails to disclose the heat generating resistor has a thickness between the first and second electrode being different than that between the second and third electrode. However, Takagi teaches, in a heater having a first, second, and third electrode which are adjacent (Annotated Fig. 7), and having a heat generating resistor (361a), a resistor width between a first and second electrode being different than that between a second and third electrode (Annotated Fig. 6), the widths being dimensions in a direction orthogonal to the base member (Fig. 6, with base member 361c and the orthogonal direction being vertical) At the time of filing it would have been obvious to one of ordinary skill in the art to form the electrode thicknesses to be different as taught by Takagi in order to allow different resistances to be used (Takagi Par. 0047).
Claims 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (in alternate rejection of claim 1/10; see below) in view of Takagi (US 2016/0085187 A1, hereinafter “Takagi ‘187”).
 (Alternate rejection of claim 1/10, with different selection of first electrode) Nakayama teaches the apparatus set forth in claim 1/10 above, but with the electrodes labeled as follows:

    PNG
    media_image6.png
    253
    766
    media_image6.png
    Greyscale
 
Regarding claims 9 and 15, Nakayama discloses the first electrode at a first end in the longitudinal direction of the base member (Fig. above) but fails to teach the distance between the first and second electrodes being greater than a distance between the second and third electrodes. However, Takagi ‘187 teaches a distance between first and second electrodes being greater than a distance between the second and third electrodes (Annotated Fig. Takagi-7, distances measured from center to center). Modifying the apparatus of Nakayama by configuring the distances between the first and second electrode to be greater than that between the second and third electrode as taught by Takagi ‘187 would have been obvious to one of ordinary skill in the art in order to adjust the heat output to match the size of the sheet, where the sheet may have those sizes disclosed in Takagi ‘187 (Takagi ‘187 Par. 0052).

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Nakayama ‘551 and Takagi et al. (US Pat. 6900419 B2, hereinafter “Takagi ‘419”).
Regarding claim 16, as best understood, Nakayama discloses an image forming apparatus substantially as set forth with respect to claim 10 above. Nakayama further discloses 
a power adjuster (control circuit 100, Par. 0057) connected to the wiring and configured to change a power applied to at the first, second and third electrodes according to a control signal (the thermistor output, Pars. 054-0056)
a fixing belt (603) contacting the surface protective layer (610, Fig. 2) and configured to be heated by the heat generating resistor (Par. 0040),
a temperature detector (630) configured to detect a temperature of the fixing belt at a plurality of positions (as the belt rotates); and
a fixing controller (100, Fig. 5) configured to select a heat generating region (Par. 0099-100) corresponding to a portion of the heat generating resistor between adjacent electrodes on the base member, the heat generating region being selected according to a sheet size (Par. 0101) of a sheet being processed in the image forming apparatus,
control the switch (Par. 0098) to supply power to the portion of the heat generating resistor corresponding to the heat generating region (Pars. 0099-0100),
by use of the power adjuster, increase the power to be applied to the electrodes for the portion of the heat generating resistor (Pars. 054-0056), when the temperature detector detects a temperature in the heat generating region is equal or less than a threshold value (whether or not this happens),
Nakayama fails to disclose the power adjuster being a voltage adjuster. However, Nakayama ‘551 discloses a control circuit 100 which adjusts voltage in order to adjust power (Par. 0048). Configuring the power adjuster of Nakayama to specifically be a voltage adjuster as taught by Nakayama ‘551 would have been obvious to one of ordinary skill in the art, at the time of filing, because it amounts to selecting one type of power control (voltage control) from a limited list of options (voltage control or current control) known in the art with predictable results.
Nakayama fails to disclose the temperature detector being configured to detect a temperature of the fixing belt at a plurality of positions along a width of the belt corresponding to the longitudinal direction. However, Takagi ‘419 teaches a temperature detector (6a and 6b, Fig. 2) being configured to detect a temperature of the fixing belt at a plurality of positions along a width of the belt corresponding to the longitudinal direction (horizontally in Fig. 2). At the time of filing, it would have been obvious to one having ordinary skill in the art to modify the apparatus of Nakayama by configuring the temperature detector to detect a temperature at a plurality of positions along a width of the belt corresponding to the longitudinal direction as taught by Takagi ‘419 in order to detect the temperature output of different heaters (Takagi ‘419 Col. 34 lines 60-61) and ensure that the desired heating output is provided.
Regarding claim 17, Nakayama discloses the apparatus substantially as set forth above with respect to claim 2 above.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Nakayama ‘551 and Takagi ‘419 as applied to claim 16 above and further in view of Takagi.
Regarding claim 18, Nakayama discloses the apparatus as set forth above with respect to claim 4 above.
Regarding claim 19, Nakayama discloses the apparatus as set forth above with respect to claim 5 above.
Regarding claim 20, Nakayama discloses the apparatus as set forth above with respect to claim 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/             Primary Examiner, Art Unit 3761